UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 DATE OF REPORT (Date of Earliest Event Reported): June 26, 2013 VOICESERVE, INC. (Exact name of registrant as specified in Charter) Delaware 000-51882 98-0597288 (State or other jurisdiction of incorporation or organization) (Commission File No.) (IRS Employee Identification No.) Grosvenor House, 1 High Street Middlesex HA8 7TA England (Address of Principal Executive Offices)(Zip Code) 44-208-136-6000 (Registrant’s telephone number, including area code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers On June 26, 2013, Mike Ottie notified the Board of Directors (the “Board”) of Voiceserve, Inc. (the “Company”)of his resignation as Chief Operational Officer of the Company and member of the Board, effective immediately.Mr. Ottie’s resignation is not a result of any disagreement with the Company or its executive officers on any matter relating to the Company’s operations, policies or practices. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report on Form 8-K to be signed on its behalf by the undersigned hereunto duly authorized. VOICESERVE, INC. Date:July 8, 2013 By: /s/ Michael Bibelman Michael Bibelman Chief Executive Officer 3
